Exhibit 99.1 Consolidated Financial Statements (Expressed in Canadian Dollars) MEDICURE INC. Years ended May 31, 2012 and 2011 MANAGEMENT REPORT The accompanying financial statements have been prepared by management and approved by the Board of Directors of Medicure Inc. (the “Company”).Management is responsible for the information and representations contained in these financial statements. These financial statements have been prepared in accordance with International Financial Reporting Standards.The significant accounting policies, which management believes are appropriate for the Company, are described in note 3 to these financial statements.The Company maintains a system of internal control and processes intended to provide reasonable assurance that assets are safeguarded and to ensure that relevant and reliable financial information is produced. The Board of Directors is responsible for reviewing and approving these financial statements and overseeing management’s performance of its financial reporting responsibilities.An Audit Committee of three non-management Directors is appointed by the Board.The Audit Committee reviews the financial statements, audit process and financial reporting with management and with the external auditors and reports to the Board of Directors prior to the approval of the audited consolidated financial statements for publication. KPMG LLP, the Company’s external auditors, who are appointed by the shareholders, audited the financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) to enable them to express to the shareholders their opinion on these financial statements.Their report follows. /s/ Albert Friesen /s/ James Kinley Dr. Albert D. Friesen Mr. James F. Kinley CA Chief Executive Officer Chief Financial Officer September 14, 2012 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Medicure Inc. We have audited the accompanying consolidated financial statements of Medicure Inc., which comprise the consolidated statements of financial position as at May 31, 2012, May 31, 2011 and June 1, 2010, the consolidated statements of net income (loss) and comprehensive income (loss), changes in deficiency and cash flows for the years ended May 31, 2012 and May 31, 2011, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Medicure Inc. as at May 31, 2012, May 31, 2011 and June 1, 2010, and its consolidated financial performance and its consolidated cash flows for the years ended May 31, 2012 and May 31, 2011 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter The accompanying consolidated financial statements have been prepared assuming that Medicure Inc. will continue as a going concern. As discussed in note 2(c) to the consolidated financial statements, Medicure Inc. has experienced operating losses and has accumulated a deficit of $123,303,052 since incorporation that raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to this matter are also described in note 2(c). The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. KPMG LLP Chartered Accountants September 14, 2012 Winnipeg, Canada MEDICURE INC. Consolidated Statements of Financial Position (expressed in Canadian dollars) Note May 31, 2012 May 31, 2011 June 1, 2010 Assets Current assets: Cash $ $ $ Accounts receivable 4 Inventories 5 Prepaid expenses Total current assets Non-current assets: Property and equipment 6 Intangible assets 7 Total non-current assets Total assets $ $ $ Liabilities and Deficiency Current liabilities: Accounts payable and accrued liabilities $ $ $ Accrued interest on long-term debt 8 Current portion of long-term debt 8 - Total current liabilities Non-current liabilities Long-term debt 8 - - Royalty obligation 8 - - Total non-current liabilities - - Total liabilities Deficiency: Share capital 9 Contributed surplus Accumulated other comprehensive income ) - Deficit ) ) ) Total deficiency ) ) ) Going concern 2(c) Commitments and contingencies 13 Subsequent events 11 & 13 Total liabilities and deficiency $ $ $ On behalf of the Board: "Dr. Albert D. Friesen" "Mr. Gerald McDole" Director
